Citation Nr: 1204931	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-44 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1967 to August 1971.  The Veteran is in receipt of the Vietnam Service Medal and Combat Action Ribbon, in addition to other decorations.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, continued the 30 percent disability rating for the Veteran's PTSD.

This case was previously been before the Board in February 2011, when it increased the rating for the Veteran's service-connected PTSD from 30 percent to 50 percent.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, pursuant to a Joint Motion for Remand (Joint Motion), the Court issued an order vacating the Board's February 2011 decision to the extent that it denied entitlement to an increased rating in excess of 50 percent for PTSD.  The Court remanded the appeal to the Board for compliance with the instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Court's October 2011 Joint Motion identified one basis for remand: the Board's failure to fully explain why the evidence of record did not support a rating in excess of 50 percent for the Veteran's service-connected PTSD.  The Joint Remand offered the Veteran the ability to submit additional evidence in support of his claim.  Pursuant to the Joint Remand, in January 2012, the Veteran submitted a letter from a private physician indicating that the Veteran's "condition is deteriorating."


VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In the instant case, the Veteran was last provided with a VA examination in September 2009.  As noted above, the Veteran's private physician submitted a note in January 2012 stating that the Veteran's condition was deteriorating.  In light of both the suggestion that the Veteran's condition has worsened and the length of time that has elapsed since the most recent VA psychological examination, the Board finds that the existing medical evidence of record is not an adequate basis upon which to adjudicate the Veteran's claim.  See Barr, 21 Vet. App. at 303.  Given the necessity of ascertaining the Veteran's present level of disability, a contemporaneous examination of the Veteran's PTSD is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased rating for his service-connected PTSD disability.  Based on the Veteran's response, the RO must attempt to procure copies of all records that have not been previously obtained from identified treatment sources.

2.  Then, the RO should then schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  

The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed before the examination took place.  Any indicated studies should be performed.  

After reviewing the claims folder and conducting a detailed mental status examiner, the examiner should:

a)   identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD, and provide a detailed descriptions and frequency of such symptoms;

b)  list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD;

c)  indicate whether the Veteran's PTSD renders him unemployable; 

d)  assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for any scheduled examination, documentation must be obtained that demonstrates that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claim file.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


